Mr. Justice Smith delivered the opinion of the court. James Murnell, plaintiff in error, was arrested on November 25,1908, charged with violating section 1454 of the Revised Municipal Code of Chicago of 1905; and on December 3,1908, was fined $100 and costs. On December 30, 1908, this writ of error was sued out to reverse the judgment. Upon a careful consideration of the evidence we are of the opinion that it is insufficient to make out a case against plaintiff in error, even if we are to take judicial notice of the ordinance of the city of Chicago set out in defendant in error’s brief under the provisions of the Municipal Court Act, which we do not find it necessary to decide in view of our conclusion on the evidence. The evidence fails to show a violation of the ordinance. The judgment has no support in the evidence other than suspicion, and must be reversed. Reversed and remanded. Mr. Justice Baldwin took no part in the decision of this case.